OPINION OF THE COURT
Mercure, J.
Prior to the April 1, 1977 transfer of court personnel to the State payroll under the terms of the Unified Court Budget Act of 1976 (L 1976, ch 966; see, Judiciary Law § 39) and, in fact, up until October 1992, all court employees working in Schenectady County were provided free parking spaces in County-owned parking lots. In April 1993, however, respondent Schenectady County implemented a new parking system whereby court personnel employed by the County prior to April 1, 1977 were provided free parking in a lot located two blocks from their offices, but no parking was provided for court personnel hired after that date. In 1993, petitioners, nonjudicial personnel of the Office of Court Administration employed in Schenectady County and their collective bargaining representative, commenced this CPLR article 78 proceeding seeking a judgment directing the County and respondent County Manager (hereinafter collectively referred to as the County) to continue to provide petitioners with free parking spaces. Finding, inter alia, that the County’s new parking system violated Judiciary Law § 39 (3) (a), Supreme Court granted judgment in favor of petitioners, directing the County to "immediately provide free, accessible and convenient parking spaces for all Court employ*179ees in Schenectady County, regardless of date of hire”. The County now appeals.
We affirm. The only issue that need be considered is whether Supreme Court was correct in its determination that the proceeding is governed by the provision of Judiciary Law § 39 (3) (a) that "all goods, services and facilities presently furnished and paid for by any political subdivision to the courts and court-related agencies affected by this section * * * shall continue to be furnished and paid for by the political subdivision” (emphasis supplied). We note that the Judiciary Law provides no definition for "goods, services and facilities”, and we find no case law or legislative memoranda casting any light on the issue of whether parking spaces constitute court facilities within the purview of Judiciary Law § 39 (3) (a). It is our view, however, that the provision of parking spaces for court employees falls far more logically within statutes and regulations governing court facilities (see, Judiciary Law § 39 [3] [a]; 22 NYCRR 34.0 [V.8]; 34.1) than those dealing with the terms and conditions of employment (see, Judiciary Law § 39 [6] [a]). Moreover, applying the familiar standard of review that, unless irrational, unreasonable or inconsistent with the governing statute, the interpretation given a statute by the agency charged with its enforcement is to be given great weight and judicial deference (see, Matter of 172 E. 122 St. Tenants Assn. v Schwarz, 73 NY2d 340, 348; Matter of Moran Towing & Transp. Co. v New York State Tax Commn., 72 NY2d 166, 173), we perceive no basis for annulling the interpretation given Judiciary Law § 39 (3) (a) on behalf of respondent Chief Administrative Judge, who has been granted responsibility for supervising the administration and operation of the courts (see, NY Const, art VI, § 28 [b]; 22 NYCRR 1.0).
Contrary to the conclusion reached by the dissent, our decision is founded upon our own judicial construction of Judiciary Law § 39 (3) (a), which accords with that reached by Supreme Court and propounded by the Chief Administrative Judge. In any event, the dissent offers no authority for the novel theory that no deference may be afforded an agency interpretation that is advanced during the course of litigation. Finally, we also note that although the dissent criticizes our supposed abdication of judicial responsibility at some length, it never does make its own construction of the statute.
The County’s remaining contention has not been preserved for our consideration.